Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 6557205) in view of Yu (KR 1020120000359).

Claim 11 (new): Ishikawa et al. teach:
A gear system 1 connected to a motor 2, the motor including: 
a stator (this is inherent because every electric motor has a stator); 
a rotor (this is inherent because every electric rotating motor has a rotor) having a motor shaft 2a extending along a central axis extending vertically (fig 3), the rotor being relatively rotatable about the central axis with respect to the stator (this is also inherent since the rotor rotates); 
a motor housing (also 2) that houses the stator and the rotor inside; and 
a motor flange 3a9 located axially below a bottom portion of the motor housing, 

the motor flange having a second through-hole (at 2a1) and a third through-hole (for shaft 20) penetrating in the axial direction (fig 3), 
the motor shaft protruding axially below the motor flange through the first through-hole and the second through-hole (fig 3), 
the gear system comprising a casing and an other shaft, 
wherein the casing includes a cover member that covers an axially upper portion of the casing and has a fourth through-hole penetrating in the axial direction, 
the other shaft is partially fixed and passes through the fourth through-hole, an axially upper end of the other shaft being located axially above the cover member, 
a first gear is attached to an axially lower end of the motor shaft, 
a second gear is attached to an axially upper end of the other shaft, the second gear meshing with the first gear and being rotatable with respect to the other shaft; but does not teach that the other shaft is a fixed shaft and a pivot shaft that is further directly or indirectly attached to the axially upper end of the fixed shaft, the pivot shaft being at least partially fixed in the third through-hole of the motor flange.

Yu  teaches that having a pivot shaft 132 that is further directly or indirectly attached to the axially upper end of the fixed shaft 120, creates an air pressure chamber that is a bearing (excerpt below).   The routineer would be motivated to have the other shaft of Ishikawa et al. in this configuration because bears prolong the rotation life of shafts and therefore the gear system.  

    PNG
    media_image1.png
    319
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    522
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishikawa et al. so that the other shaft is a fixed shaft and a pivot shaft that is further directly or indirectly attached to the axially upper end of the fixed shaft, the pivot shaft being at least partially fixed in the third through-hole of the motor flange, as taught by Yu so as to prolong the rotation life of the gear system.




Yu teaches that the axially upper end of the fixed shaft includes a housing recess that is recessed toward an axially lower side of the fixed shaft (see figure above); and at least a portion of the pivot shaft is directly or indirectly fixed in the housing recess to prolong the rotation life of the gear system.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishikawa et al. so that the axially upper end of the fixed shaft includes a housing recess that is recessed toward an axially lower side of the fixed shaft; and at least a portion of the pivot shaft is directly or indirectly fixed in the housing recess, as taught by Yu so as to prolong the rotation life of the gear system.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. & Yu in further view of Nagase et al. (EP 2251243).

Claim 15 (new): Ishikawa et al. has been discussed above, re claim 11; but does not teach that a lower bearing that rotatably supports the motor shaft is held in the first through-hole and the second through-hole.

Nagase et al. teach that a lower bearing 45 that rotatably supports the motor shaft 20c is held in the first through-hole (located at 49 on member 35A, fig 7) and the second through-hole 44 to support the worm on the end of the motor shaft (fig 7).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishikawa et al. so that a lower bearing that rotatably supports the motor shaft is held in the first through-hole and the second through-hole, as taught by Yu so as to prolong the rotation life of the gear system.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Coleman (US 516917).

Claim 17 (new): Ishikawa et al. has been discussed above, re claim 11; but does not teach an in-vehicle brake system comprising the gear system.

Coleman teaches an in-vehicle brake system comprising the gear system (excerpt below).  Coleman’s braking system would benefit from Ishikawa et al.’s apparatus in that it prevents foreign matter from getting between the motor and the wiper/transmission system/gear mechanism (excerpt below).

    PNG
    media_image3.png
    322
    908
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    341
    524
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    909
    media_image5.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishikawa et al. with an in-vehicle brake system comprising the gear system, as taught by Coleman so as to prolong the rotation life of the gear system.

Allowable Subject Matter
Claims 13, 14 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832